Citation Nr: 1721943	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  07-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include residuals of total left knee replacement.

2.  Entitlement to service connection for a right knee disorder, to include rheumatoid arthritis.  

3.  Entitlement to service connection for generalized rheumatoid arthritis, to include as due to herbicide exposure.

4.  Entitlement to service connection for a cardiovascular-renal disease, to include left ventricular hypertrophy and hypertension, as due to herbicide exposure.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1965 to January 1969, during which period he served in the Republic of Vietnam from January 1968 to January 1969.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2016, the Veteran testified at a Travel Board hearing at the RO in Los Angeles, California before the undersigned.  

In July 2016, the Board remanded the issues for further development.  The appeal is now again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam from January 1968 to January 1969 and is therefore presumed to have been exposed to a herbicide agent.

2.  The Veteran's left knee disorder, to include residuals of total left knee replacement, was not demonstrated during service; it was not manifest to a compensable degree within one year of separation from active duty; it was not a chronic disorder during service; and there was no continuity of symptomatology after service.  

3.  The Veteran's right knee disorder, to include rheumatoid arthritis, was not demonstrated during service; it was not manifest to a compensable degree within one year of separation from active duty; it was not a chronic disorder during service; and there was no continuity of symptomatology after service

4.  The Veteran's generalized rheumatoid arthritis was not demonstrated during service; it was not manifest to a compensable degree within one year of separation from active duty; it was not a chronic disorder during service; and there was no continuity of symptomatology after service.  

5.  Generalized rheumatoid arthritis is not a disease associated with exposure to certain herbicide agents.

6.  The Veteran's cardiovascular-renal disease, to include left ventricular hypertrophy and hypertension, as due to herbicide exposure, was not demonstrated during service; it was not manifest to a compensable degree within one year of separation from active duty; it was not a chronic disorder during service; and there was no continuity of symptomatology after service

7.  Cardiovascular-renal disease, to include left ventricular hypertrophy and hypertension, as due to herbicide exposure, is not within the definition of ischemic heart disease.
CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a left knee disorder, to include residuals of total left knee replacement, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for right knee disorder, to include rheumatoid arthritis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for entitlement to service connection for generalized rheumatoid arthritis, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4.  The criteria for entitlement to service connection for cardiovascular-renal disease, to include left ventricular hypertrophy and hypertension, as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, VA has complied with the directives in the previous remand from the Board.

Service Connection 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (1995).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. §3.303(d).

Service connection for certain chronic diseases, including arthritis, and/or cardiovascular renal disease, may also be established based upon a legal "presumption," by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

For chronic diseases listed at 38 C.F.R. § 3.309 (a), service connection may also be established by chronicity and continuity of symptomatology. 38 C.F.R. § 3.303 (b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology").


Exposure to a Herbicide Agent 

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during his or her service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The following diseases will be deemed service connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. §3.309 (e).

Ischemic heart disease includes, but is not limited to, acute, subacute and old infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  It encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization, but does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. 3.309 (e).  

Lay Evidence 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran's Assertions 

At the March 2016 Board hearing, the Veteran reported his in-service duties included a lot of climbing in and out of equipment, jumping, bending, stooping, and manual labor which caused wear and tear on his knees.  While he denied seeking any treatment for his knees during service, he reported seeking post-service occupations that did not involving the need to bend, pick up things, or put any pressure on his knees or back.  Review of private treatment records from the Veteran's treating physician also document treatment for the Veteran's knees following a motor-vehicle accident in December 2001.

Review of the Veteran's service personnel records document his military occupational specialty (MOS) was a material facility specialist and he received the Vietnam Air Offensive Campaign (Phase II) Air Force Medal for combat service from January 1968 to March 1968 during service in Vietnam.  For purposes of this remand, the Board finds the Veteran's statements at the Board hearing regarding his in-service duties are accepted and deemed consistent with his period of service.  I 38 U.S.C.A. § 1154(b).  Moreover, review of his service treatment records document a reported complaint and assessment of chest wall pain in December 1968, and his service in the Republic of Vietnam presumes he had herbicide exposure therein.  

Knees and Rheumatoid Arthritis 

The September 2016 VA examinations of the Veteran noted previous diagnoses of  chondromalacia in both knees, left total knee replacement surgery and seronegative rheumatoid arthritis in both knees, with which the examiner concurred, as well as making his own diagnosis of knee joint osteoarthritis in both knees.  

Particularly in regard to the Veteran's claim of right knee disorder, to include rheumatoid arthritis and his claim of generalized rheumatoid arthritis, although arthritis is included among those chronic diseases, which may be established based upon a legal presumption, there is no indication in the record that the Veteran's arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The September 2016 examiner noted that there is no post-service clinical evidence of rheumatoid arthritis prior to the Veteran's VA initial reports in 1999 and again in 2001, when rheumatoid arthritis was suspected.  Additionally, the Veteran testified at the March 2016 Board hearing that he did not receive treatment for his knees until 2000 or 2001.

Nor does the record contain credible evidence of continuity of symptomatology.  This condition was not noted during the Veteran's service.  As noted above in the examiner's opinion, the first documented symptoms and, therefore, suspicions of rheumatoid arthritis came first in 1999, then again in 2001.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999). 

Additionally, the Veteran's Military Personnel Record indicates that he served in the Republic of Vietnam from January 1968 to June 1969, and he is therefore presumed to have been exposed to herbicide agents.  As set forth earlier in this decision, osteoarthritis and seronegative rheumatoid arthritis of the knee are not presumptive illnesses recognized as caused by exposure to herbicide agents.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a).

With respect to the Veteran's claim pertaining to residuals of a December 2002 total left knee replacement, not only does the record exhibit the same deficiencies as above, but VA treatment notes from January 2005 contain what appears to be the Veteran's own report that his knee replacement was caused by an injury incurred in the 2001 automobile accident.  Once again, there is no presumptive illness available to the Veteran for exposure to a herbicide agent, as residuals of his left knee replacement as they might pertain to osteoarthritis or seronegative rheumatoid arthritis are not recognized as presumptive illnesses.  39 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a).

Heart

In the September 2016 VA examination, the examiner noted the Veteran's previous diagnoses of supraventricular arrhythmia, ventricular arrhythmia and cardiomyopathy.  He also noted in the record that the Veteran's February 2012 coronary artery angiogram revealed findings of normal coronary arteries and that he has non-ischemic cardiomyopathy, which was likely due to tachycardia.  The examiner added that the Veteran's June 2016 assessment identified atrial fibrillation, as well as confirming the Veteran's non-ischemic cardiomyopathy.  

Furthermore, the examiner observed that the Veteran's December 2002 adenosine myocardial perfusion study and stress electrocardiogram result was not only non-ischemic, but produced test results which indicated only a 10 percent likelihood for the presence of angiographically significant coronary artery disease.  As stated above, the February 2012 angiogram indicated normal findings.

In the accompanying in September 2016 opinion, the examiner opined that any diagnosis of a cardiovascular-renal disease since April 2004, to include left ventricular hypertrophy, hypertension and non-ischemic cardiomyopathy was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner concluded that there is no evidence that the Veteran has ischemic heart disease or coronary heart disease.  The 2012 coronary angiography had demonstrated no evidence of coronary artery disease.  

The examiner further opined that the Veteran's heart conditions did not qualify under the generally accepted medical definition of ischemic heart disease.  Rather, he attributed these conditions to hypertension, tachycardia, and atrial fibrillation.  The examiner observed that hypertension, atrial fibrillation, paroxysmal ventricular tachycardia, and non-ischemic cardiomyopathy are not presumptive illnesses recognized by the VA for service connection due to exposure to herbicide agents during military service.

The Veteran has claimed that his heart disorder is due to exposure to herbicide agents, but, as discussed above, the Veteran has not been diagnosed with a cardiovascular disease within the generally accepted medical definition of ischemic heart disease, such as such as coronary artery disease.  38 C.F.R. 3.309 (e).  Moreover, there is no other evidence linking any current heart disorder directly to service.  Significantly, there is no medical evidence to refute the VA opinion.

Relation to Service

Although the Veteran does not meet the criteria for establishing service connection for residuals of left knee replacement, right knee disorder with rheumatoid arthritis, general rheumatoid arthritis, or cardiovascular-renal disease on a presumptive basis of chronic disease or exposure to a herbicide agent, the Board must nonetheless consider whether sufficient evidence exists of a direct nexus between any current knee arthritis or heart disability and active service. 

In regard to the Veteran's knee disabilities and associated rheumatoid arthritis, the September examiner opined that these conditions were less likely than not they were incurred in or caused by the claimed in-service injury, event or illness.  He noted that the Veteran's service treatment records were silent regarding knee complaints, injuries or events during his active military service.  The examiner added that the Veteran's December 1968 separation examination indicated normal findings as to pertinent evaluations.   

The September 2016 VA examiner opined that for any of the Veteran's heart conditions it is less likely than not they were incurred in or caused by the claimed in-service injury, event or illness.  Once again, the examiner noted that the Veteran's service treatment records are silent for any cardiovascular diseases, hypertension, ventricular tachycardia, atrial fibrillation, ischemic heart disease, coronary artery disease, or non-ischemic cardiomyopathy.  He further noted that the etiology of arthritis is unknown and is likely to be either of genetic origin or related to an auto-immune deficiency.

Additionally, the Board notes that November 2004 treatment records indicate that in December 2002 the Veteran underwent a cardiac evaluation prior to knee surgery.  Although his EKG reflected abnormal findings, the Veteran had denied any prior cardiac history, and coronary artery disease has not been otherwise demonstrated.   

The Board has considered both the testimony of the Veteran at the Board hearing and the February 2007 lay statement of the Veteran's wife, in which she addresses the Veteran's rheumatoid arthritis, cardiovascular disease, to include left ventricular hypertrophy and his exposure to herbicide agents.  However, while the Veteran and his wife are competent to report (1) symptoms observable to a layperson, e.g., experiencing pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, they are not competent to render independently a medical diagnosis or opine as to the specific etiology of a disability, such as arthritis or cardiovascular disease.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, their lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  Additionally, as stated above, presumptive illness concerning exposure to a herbicide agent is circumscribed by statute and regulation.  

The Board finds that the evidence preponderates against finding that left knee condition, to include residuals of total left knee replacement; right knee disorder, to include rheumatoid arthritis; and generalized rheumatoid arthritis, to include as due to herbicide exposure, were manifest to a compensable degree within one year of separation from active duty; and against a finding that these conditions were a chronic disorder during service.  As noted above, the Veteran's service treatment records do not show support this.  In fact, review of his post-service treatment records, as well as the Veteran's own testimony, indicate the onset of knee conditions and arthritis many years after separation from service.  Accordingly, service connection for these disorders is denied.

In addition, there is nothing in the record to indicate a connection between the Veteran's current heart conditions with his period of service, and the conditions demonstrated are not defined as ischemic heart disease under applicable criteria. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107 .


ORDER

Entitlement to service connection for a left knee disorder, to include residuals of total left knee replacement, is denied.   

Entitlement to service connection for a right knee disorder, to include rheumatoid arthritis, is denied.  

Entitlement to service connection for generalized rheumatoid arthritis, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a cardiovascular-renal disease, to include left ventricular hypertrophy and hypertension, as due to herbicide exposure, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


